DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 1, the phrase “a processor and memory” should be amended to “a processor and a memory”.
In claims 1, 9, 17 and 20, the phrase “performance” should be amended to “a performance”.
In claim 3, the phrase “a cost savings” should be amended to “a cost saving”.
In claim 4, the phrase “the calculated cost savings” should be amended to “the calculated cost saving”.
In claim 5, the phrase “generate” should be amended to “generating”.
In claim 11, the phrase “a cost savings” should be amended to “a cost saving”.
In claim 12, the phrase “the calculated cost savings” should be amended to “the calculated cost saving”.
In claim 13, the phrase “generate” should be amended to “generating”.
In claim 17, the phrase “generate a suggestion” should be amended to “generating a suggestion”; the phrase “generate a work order ticket” should be amended to “generating a work order ticket”.
In claim 18, the phrase “a cost savings” should be amended to “a cost saving”.
In claim 19, the phrase “the calculated cost savings” should be amended to “the calculated cost saving”.
In claim 20, the phrase “data includes” should be amended to “data include”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding claim 1, 
Step 1: The claim recites a (HVAC) fault prediction system comprising a processing circuit, which is an apparatus and belongs to the statutory categories of invention.
Step 2A Prong One: The claim recites limitations “generate, based on the received HVAC data, a univariate prediction model and a multivariate prediction model; generate, using the received HVAC data, one or more predicted operational parameters for the plurality of HVAC components corresponding to a future time period; and execute at least one of the univariate prediction model or the multivariate prediction model on the one or more predicted operational parameters to predict a HVAC fault associated with at least one of the plurality of HVAC components to occur during the future time period”. As is evident from the background, the limitations fall into the “mental process” group of abstract ideas. The recited generating and predicting are simple enough that they can be practically performed in the human mind. For example, a human being can generate, by using his/her mind, a univariate prediction model which predicts a future HVAC return air temperature based on an extrapolation of the measured HVAC return air temperatures, and generate a multivariate prediction model which predicts a future HVAC return air temperature and a future HVAC power consumption, based on extrapolations of the measured HVAC return air temperatures and measured HVAC power consumptions. The human being can predict, by using his/her mind, the HVAC return air temperature in a future time using extrapolation of the received HVAC return air temperatures. The human being can execute the univariate prediction model to predict, by using his/her mind, a future HVAC fault if the predicted HVAC return air temperature in a future time exceeds a predetermined threshold. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculations, the use of such physical aid does not negate the mental nature of this limitation.
Step 2A Prong Two: Besides the abstract ideas, the claim recites an additional element “a processing circuit including a processor and a memory”. This element is recited so generically (no details whatsoever are provided other than that they are processor and memory storing instructions for the processor) that it represents no more than mere instructions to apply the judicial exceptions on a computer. As such, it is viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technology environment of a computer. Therefore, this additional element does not integrate the recited judicial exception into a practical application.
Additionally, the claim recites an additional element “receive HVAC data relating to a plurality of HVAC components, the HVAC data indicating a performance of the plurality of HVAC components”. This additional element represents mere data gathering (obtaining information) that is necessary for use of the recited judicial exception. This additional element is recited at a high level of generality and is thus an insignificant extra-solution activity. Therefore, this additional element does not integrate the recited judicial exception into a practical application.
Step 2B: As recited above, the additional element “a processing circuit including a processor and a memory” merely links the recited judicial exception to a technology environment of a computer. It is at best the equivalent of merely adding the words “apply it” to the judicial exceptions. Mere instructions to apply judicial exceptions do not provide an inventive concept and do not amount to significantly more.
As recited above, the additional element “receive HVAC data relating to a plurality of HVAC components, the HVAC data indicating a performance of the plurality of HVAC components” amounts to merely data gathering and is an insignificant extra-solution activity. This additional element, when considered separately or in combination, is well-understood, routine and conventional activity in the field (as shown in the court cases, mere data gathering is considered routine and conventional activities. See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)) and does not add inventive concept into the claim.
	Therefore, claim 1 directed to abstract idea without significantly more, and is not patent eligible.

	Regarding claim 2, claim 2 depends on claim 1 and recites an additional limitation “the instructions further cause the processing circuit to calculate an amount of energy consumption associated with the predicted HVAC fault based at least in part on the one or more predicted operational parameters”. This additional limitation falls into the “mental process” group of abstract ideas. The recited calculation is simple enough that it can be practically performed in the human mind. Therefore, the claim is not patent eligible.

	Regarding claim 3, claim 3 depends on claim 2 and recites an additional limitation “the instructions further cause the processing circuit to calculate a cost saving associated with the predicted HVAC fault based on the amount of energy consumption calculated”. This additional limitation falls into the “mental process” group of abstract ideas. The recited calculation is simple enough that it can be practically performed in the human mind. Therefore, the claim is not patent eligible.

	Regarding claim 4, claim 4 depends on claim 3 and recites an additional element “the instructions further cause the processing circuit to display the predicted HVAC fault to a user based on the calculated cost saving associated with the predicted HVAC fault, where predicted HVAC faults with high cost savings are emphasized over predicted HVAC faults with low cost savings”. This additional element represents merely data displaying and is an insignificant extra-solution activity, therefore it does not integrate the recited judicial exception into a practical application. When considered separately or in combination, this additional element is well-understood, routine and conventional activity in the field (as shown in court cases, presenting data/information to customer is considered routine and conventional activity. See OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93) and does not add inventive concept to the claim. Therefore, the claim is not patent eligible.

	Regarding claim 5, claim 5 depends on claim 1 and recites an additional limitation “generating a suggestion for a user regarding how to prevent the predicted HVAC fault, the suggestion including a cause of the predicted HVAC fault”. This additional limitation falls into the “mental process” group of abstract ideas. The recited generating suggestion is simple enough that it can be practically performed in the human mind. Therefore, the claim is not patent eligible.

	Regarding claim 6, claim 6 depends on claim 5 and recites an additional limitation “the instructions further cause the processing circuit to compare a cost associated with the action to a cost associated with the predicted HVAC fault to determine whether to generate the suggestion or automatically generate the work order ticket”. This additional limitation falls into the “mental process” group of abstract ideas. The recited comparison is simple enough that it can be practically performed in the human mind. Therefore, the claim is not patent eligible.

	Regarding claim 7, claim 7 depends on claim 1 and recites an additional limitation “the instructions further cause the processing circuit to populate a fault diagnosis matrix using the univariate prediction model and the multivariate prediction model and map one or more entries of the fault diagnosis matrix to a fault diagnosis to determine a cause of the predicted HVAC fault”. This additional limitation falls into the “mental process” group of abstract ideas. The recited populating a matrix and mapping are simple enough that they can be practically performed in the human mind. Therefore, the claim is not patent eligible.

	Regarding claim 8, claim 8 depends on claim 1 and recites an additional limitation “the instructions further cause the processing circuit to compare a predicted setpoint of the one or more predicted operational parameters to a predicted operational parameter associated with the predicted setpoint of the one or more predicted operational parameters to classify the predicted HVAC fault as at least one of a high zone temperature fault or a low zone temperature fault”. This additional limitation falls into the “mental process” group of abstract ideas. The recited comparison and classifying are simple enough that they can be practically performed in the human mind. Therefore, the claim is not patent eligible.

	Claims 9-16 recite one or more non-transitory computer-readable storage mediums which belong to the statutory categories of invention. However, claims 9-16 are rejected because they are directed to abstract ideas without significantly more, for the same reasons recited in the above rejection of claims 1-8, respectively. 

	Claims 17-19 recite a building management system which belongs to the statutory categories of invention. However, claims 17-19 are rejected because they are directed to abstract ideas without significantly more, for the same reasons recited in the above rejection of claims 1-5.

	Regarding claim 20, claim 20 depends on claim 17 and recites an additional limitation “the data include chiller data indicating a performance of a plurality of chillers, wherein the univariate prediction model and the multivariate prediction model include a single chiller prediction model and a cluster chiller prediction model, and wherein predicting the HVAC fault includes predicting a chiller”. This additional limitation merely links the recited judicial exceptions to a particular technology field of chiller in a HVAC system. The additional limitation does not integrate the recited judicial exception into a practical applicant, and does not provide inventive concept. Therefore, the claim is not patent eligible.

	To overcome the 101 rejections, Applicant is suggested to add into the independent claims 1, 9 and 17 the following limitation or its equivalent:
	“perform one or more actions to prevent or fix the predicted HVAC fault”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2022/0268475 A1, hereinafter as “Barnes”) in view of McCready (US 2013/0268238 A1, hereinafter as “McCready”), and in further view of Rao (“Influencing factors analysis and development trend prediction of population aging in Wuhan based on TTCCA and MLRA-ARIMA”, paper published on 2021-1-15, hereinafter as “Rao”). 
Regarding claim 1, Barnes teaches:
A heating, ventilation, and air conditioning (HVAC) fault prediction system for a building, comprising a processing circuit (gateway 150 in FIGs. 1 and 3A)  including a processor (processor 310 in FIG. 3A) and a memory (memory 340 in FIG. 3A), the memory having instructions stored thereon that, when executed by the processor, cause the processing circuit ([0047]: “Memory 340 may also store a scheduling logic 352 and/or an exception handling logic354 for determining instructions for controlling operation of one or more networked nodes 225within an RF range of the network”) to:
receive HVAC data relating to a plurality of HVAC components, the HVAC data indicating a performance of the plurality of HVAC components (FIG. 1 and [0028]: “Wireless air quality sensors 120 measure values such as temperature, humidity, pressure, VOC, carbon monoxide, smoke, metal particulates, or other contaminants or pollutants. …. Electric current sensors 125 are placed on HVAC 130, MAU 135, baghouses 140, exhaust fans 145, de-stratification fans, other packaged units (not specifically shown), or any other air handling, conditioning, or distribution units, to monitor the state of the respective units. Data is collected frequently from each of the sensors 120 and 125”. This teaches to receive HVAC data indicating a performance of the HVAC components);
generate, using the received HVAC data, one or more predicted operational parameters for the plurality of HVAC components corresponding to a future time period ([0075]: “the training data set of a learning algorithm may include current (real-time) sensor data comprising an HVAC state (from air handler electrical current sensor.sub.1 data 125-A) 516, indoor temperature values (from air quality sensor.sub.1 data 120-A) 512, and a predicted (from a third-party server) future outdoor temperature 514 (e.g., weather data) one hour in advance. In addition, historical data using a one-hour window sliding 15 minutes at a time is used to provide enough data to train the predictive model. A desired outcome (supervisory variable) 532 of the generated model is the predicted future indoor temperature one hour in the future”. This teaches to generate, based on the HVAC data, predicted future indoor temperature/(predicted operational parameter) corresponding to one hour in the future); 
Barnes teaches a system to use machine learning to predict future operational parameters related to a HVAC, but Barnes does not teach to use univariate/multivariate model to predict a HVAC fault. Specifically, Barnes teaches all the limitations of the claim except to generate, based on the received HVAC data, a univariate prediction model and a multivariate prediction model; and to execute at least one of the univariate prediction model or the multivariate prediction model on the one or more predicted operational parameters to predict a HVAC fault associated with at least one of the plurality of HVAC components to occur during the future time period.
However, McCready teaches in an analogous art: 
execute at least one of the univariate prediction model or the multivariate prediction model on the one or more predicted operational parameters to predict a manufacture tool fault associated with the manufacture tool to occur during the future time period ([0033]: “The analysis component155 determines the quality of a batch process by computing a trajectory that illustrates the time-varying difference between (a) measured and predicted values of various process variables and (b) ideal values of the variables. Based on the trajectory, an operator can predict future faults for the remainder of the batch”; And [Claims 17 and 20]: “an analysis module for performing multivariate analysis on the measured values of the variables and the future values of the dependent variables to generate a plurality of multivariate statistics, which represent a trajectory of estimated past, current and future behavior of the batch-type manufacturing process over at least a portion of the finite duration….. further comprising a fault detection module for predicting a future fault of the manufacturing process based on the trajectory”. This teaches to use a multivariate prediction model to predict a manufacture process/tool fault to occur during a future time period).
McCready’s teaching can be used in Barnes to predict a fault of the HVAC components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes based on the teaching of McCready, to make the HVAC fault prediction system to further execute at least one of the univariate prediction model or the multivariate prediction model on the one or more predicted operational parameters to predict a HVAC fault associated with at least one of the plurality of HVAC components to occur during the future time period. One of ordinary skill in the art would have been motivated to do this modification since it can help “detect future faults and develop avoidance strategies accordingly during process execution”, as McCready suggests in [0005].
Barnes-McCready teach all the limitations of the claim except to generate, based on the received HVAC data, a univariate prediction model and a multivariate prediction model.
However, Rao teaches in an analogous art: 
generate, based on the received data, a univariate prediction model and a multivariate prediction model ([section 4.1 on Page 12]: “…The former is a multivariate prediction model, while the latter is a univariate prediction model. This section will combine these two prediction models and establish a combination prediction model to predict the future number and the proportion of aging population in Wuhan”. This teach to generate, based on received data, both a univariate model and a multivariate model, and to use them both to predict).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes-McCready based on the teaching of Rao, to make the HVAC fault prediction system to further generate, based on the received HVAC data, a univariate prediction model and a multivariate prediction model. One of ordinary skill in the art would have been motivated to do this modification since it can help “avoid the information loss and information distortion”, as Rao suggests in [section 2.1 on Page 3].

Regarding claim 7, Barnes-McCready-Rao teach all the limitations of claim 1.
Rao further teaches:
populate a diagnosis matrix using the univariate prediction model and the multivariate prediction model and map one or more entries of the diagnosis matrix to a diagnosis to determine a prediction ([Section 4.1.3(2) on Page 14]: Rao teaches to combine univariate prediction model with the multivariate prediction model. The equation 17 shows the combination prediction model is constructed using different weights for different values from univariate or multivariate prediction models. This forms a matrix/(diagnosis matrix) populated with these different weights for different values from univariate or multivariate prediction models. The formed matrix is used to the prediction, i.e., the entries of the matrix are used to determine the prediction).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Barnes-McCready based on the teaching of Rao, to make the HVAC fault prediction system wherein the instructions further cause the processing circuit to populate a fault diagnosis matrix using the univariate prediction model and the multivariate prediction model and map one or more entries of the fault diagnosis matrix to a fault diagnosis to determine a cause of the predicted HVAC fault. One of ordinary skill in the art would have been motivated to do this modification since it can help “avoid the information loss and information distortion”, as Rao suggests in [section 2.1 on Page 3].

Claim 9 recites one or more non-transitory computer-readable storage mediums having instructions to implement operation steps conducted by the HVAC fault prediction system in claim 1 with patentably the same limitations. Therefore, claim 9 is rejected for the same reason recited in the rejection of claim 1.

Claim 15 recites one or more non-transitory computer-readable storage mediums having instructions to implement operation steps conducted by the HVAC fault prediction system in claim 7 with patentably the same limitations. Therefore, claim 15 is rejected for the same reason recited in the rejection of claim 7.

Claims 2-6, 10-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of McCready and Rao, and in further view of Noboa (US 2015/0227870 A1, hereinafter as “Noboa”). 
Regarding claim 2, Barnes-McCready-Rao teach all the limitations of claim 1, but they don’t teach the instructions further cause the processing circuit to calculate an amount of energy consumption associated with the predicted HVAC fault based at least in part on the one or more predicted operational parameters.
However, Noboa teaches in an analogous art: 
calculate an amount of energy consumption associated with the fault based at least in part on the one or more predicted operational parameters ([0089]: ”output provided via user interface I/O 54 may include a predicted change in energy consumption associated with each detected fault”. This teaches to calculate an amount of energy consumption associated with a fault based on predicted operational parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes-McCready-Rao based on the teaching of Noboa, to make the HVAC fault prediction system wherein the instructions further cause the processing circuit to calculate an amount of energy consumption associated with the predicted HVAC fault based at least in part on the one or more predicted operational parameters. One of ordinary skill in the art would have been motivated to do this modification since it can help estimate a monetary cost of the fault resulting from the increase in the energy consumption, as Noboa suggests in [0089].

Regarding claim 3, Barnes-McCready-Rao-Noboa teach all the limitations of claim 2.
Noboa further teaches:
calculate a cost saving associated with the fault based on the amount of energy consumption calculated ([0089]: “output provided via user interface I/O 54 may include a predicted change in energy consumption associated with each detected fault, a monetary cost of each fault (e.g., on a monthly or yearly basis), an estimated cost to correct each fault (e.g., a repair cost), an indication of whether the repair cost for a fault exceeds the estimated monetary cost of the fault resulting from an increase in energy consumption”. This teaches to calculate a monetary cost, i.e., a cost saving associated with the fault based on the amount of amount of energy consumption calculated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Barnes-McCready-Rao based on the teaching of Noboa, to make the HVAC fault prediction system wherein the instructions further cause the processing circuit to calculate a cost saving associated with the predicted HVAC fault based on the amount of energy consumption calculated. One of ordinary skill in the art would have been motivated to do this modification since it can help provide a priority ranking according to which the faults should be corrected, as Noboa suggests in [0089].

Regarding claim 4, Barnes-McCready-Rao-Noboa teach all the limitations of claim 3.
Noboa further teaches:
display the fault to a user based on the calculated cost saving associated with the fault, where faults with high cost savings are emphasized over predicted HVAC faults with low cost savings ([0089]: “User interface I/O 54 may be configured to receive input from a user (e.g., physical input, verbal input, etc.) and to provide output to a user in a user-comprehensible format (e.g., text, numbers, words, sounds, status indicators, visual displays, printouts, etc.). For example, a user may interact with user interface I/O 54 to view a list of detected faults for building subsystems 28. BMS controller 24 may monetize each of the detected faults and provide the user with an output (e.g., a visual display, a textual/graphical output, etc.) via user interface I/O 54. In various embodiments, output provided via user interface I/O 54 may include a predicted change in energy consumption associated with each detected fault, a monetary cost of each fault (e.g., on a monthly or yearly basis), an estimated cost to correct each fault (e.g., a repair cost), an indication of whether the repair cost for a fault exceeds the estimated monetary cost of the fault resulting from an increase in energy consumption, a priority with which the faults should be corrected (e.g., a ranking of the faults from most important to least important, an indication of whether each fault is high priority or low priority”. This teaches to display the fault to a user with a priority ranking order wherein high cost savings are emphasized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Barnes-McCready-Rao based on the teaching of Noboa, to make the HVAC fault prediction system wherein the instructions further cause the processing circuit to display the predicted HVAC fault to a user based on the calculated cost saving associated with the predicted HVAC fault, where predicted HVAC faults with high cost savings are emphasized over predicted HVAC faults with low cost savings. One of ordinary skill in the art would have been motivated to do this modification since it can help the user to know the priority ranking order according to which the faults should be corrected, as Noboa suggests in [0089].

Regarding claim 5, Barnes-McCready-Rao teach all the limitations of claim 1, but they don’t teach the instructions further cause the processing circuit to perform an action comprising at least one of (i) generating a suggestion for a user regarding how to prevent the predicted HVAC fault, the suggestion including a cause of the predicted HVAC fault or (ii) automatically generating a work order ticket including an indication of a piece of equipment associated with the predicted HVAC fault.
However, Noboa teaches in an analogous art: 
generating a suggestion for a user regarding how to prevent the fault, the suggestion including a cause of the fault ([0113]: “Once a cause is detected or estimated, FDD module 70 can provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can also be provided to a service management system and/or a work dispatch service for action”. This teaches to provide to a user a cause of the fault and a suggestion regarding how to solve it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes-McCready-Rao based on the teaching of Noboa, to make the HVAC fault prediction system wherein the instructions further cause the processing circuit to perform an action comprising at least one of (i) generating a suggestion for a user regarding how to prevent the predicted HVAC fault, the suggestion including a cause of the predicted HVAC fault or (ii) automatically generating a work order ticket including an indication of a piece of equipment associated with the predicted HVAC fault. One of ordinary skill in the art would have been motivated to do this modification since it can help solve the fault, as Noboa suggests in [0113].

Regarding claim 6, Barnes-McCready-Rao-Noboa teach all the limitations of claim 5.
Noboa further teaches:
compare a cost associated with the action to a cost associated with the fault to determine whether to solve the fault ([0125]: “fault monetization module 82 may compare the monetary cost of correcting a fault with the ongoing energy cost associated with the fault to determine whether it would be cost effective to correct a detected fault (e.g., if the monetary cost associated with a fault exceeds the repair cost) or whether correcting the fault would cost more than the increase in energy consumption attributable to the fault. Fault monetization module 82 may use the energy cost information and/or repair cost information to determine a fault correction priority”. This teaches to compare the cost of repair to the cost of the fault to determine if it is cost effective to solve the fault).
Since Noboa teaches to solve the fault by generating a suggestion (as recited in the rejection for claim 5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Barnes-McCready-Rao based on the teaching of Noboa, to make the HVAC fault prediction system wherein the instructions further cause the processing circuit to compare a cost associated with the action to a cost associated with the predicted HVAC fault to determine whether to generate the suggestion or automatically generate the work order ticket. One of ordinary skill in the art would have been motivated to do this modification since it can help achieve a “cost effective” action, as Noboa suggests in [0125].

Claims 10, 11, 12, 13 and 14 recite one or more non-transitory computer-readable storage mediums having instructions to implement operation steps conducted by the HVAC fault prediction system in claims 2, 3, 4, 5 and 6 respectively with patentably the same limitations. Therefore, claims 10, 11, 12, 13 and 14 are rejected for the same reason recited in the rejection of claims 2, 3, 4, 5 and 6, respectively.

Claim 17 recites a building management system with patentably the same limitations recited in the claims 2 and 5. Therefore, claim 17 is rejected for the reasons recited in the rejections of claims 2 and 5.

Claims 18 and 19 recite a building management system as the HVAC fault prediction system in claims 3 and 4 respectively with patentably the same limitations. Therefore, claims 18 and 19 are rejected for the same reason recited in the rejection of claims 3 and 4, respectively.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of McCready and Rao, and in further view of Johnson (US 9,866,161 B1, hereinafter as “Johnson”). 
Regarding claim 8, Barnes-McCready-Rao teach all the limitations of claim 1.
McCready further teaches:
compare a predicted setpoint of the one or more predicted operational parameters to a predicted operational parameter associated with the predicted setpoint of the one or more predicted operational parameters ([0033]: “The analysis component 155 determines the quality of a batch process by computing a trajectory that illustrates the time-varying difference between (a) measured and predicted values of various process variables and (b) ideal values of the variables. Based on the trajectory, an operator can predict future faults for the remainder of the batch”; And [0031]: “Examples of dependent variables include chamber temperature”. All these teach to compare a predicted setpoint of a temperature to a predicted temperature to predict a fault).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Barnes-Rao based on the teaching of McCready, to make the HVAC fault prediction system wherein the instructions further cause the processing circuit to compare a predicted setpoint of the one or more predicted operational parameters to a predicted operational parameter associated with the predicted setpoint of the one or more predicted operational parameters. One of ordinary skill in the art would have been motivated to do this modification since it can help “detect future faults and develop avoidance strategies accordingly during process execution”, as McCready suggests in [0005].
Barnes-McCready-Rao teach all the limitations of the claim except to classify the predicted HVAC fault as at least one of a high zone temperature fault or a low zone temperature fault. 
However, Johnson teaches in an analogous art: 
classify the fault as at least one of a high temperature fault or a low temperature fault (345-3 and 345-4 in FIG. 3 and [Col. 7 Lines 56-58]: the faults have been classified to one of high temperature fault 345-4, or low temperature fault 345-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes-McCready-Rao based on the teaching of Johnson, to make the HVAC fault prediction system wherein the instructions further cause the processing circuit to compare a predicted setpoint of the one or more predicted operational parameters to a predicted operational parameter associated with the predicted setpoint of the one or more predicted operational parameters to classify the predicted HVAC fault as at least one of a high zone temperature fault or a low zone temperature fault. One of ordinary skill in the art would have been motivated to do this modification since it can help “produce[s] an accurate assessment”, as Johnson suggests in [Col. 2 Line 13].

Claim 16 recites one or more non-transitory computer-readable storage mediums having instructions to implement operation steps conducted by the HVAC fault prediction system in claim 8 with patentably the same limitations. Therefore, claim 16 is rejected for the same reason recited in the rejection of claim 8.

Allowable Subject Matter
Claim 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Reason For Allowance
Claim 20 depends on claim 17. Claim 20 recites additional limitation “wherein the univariate prediction model and the multivariate prediction model include a single chiller prediction model and a cluster chiller prediction model, and wherein predicting the HVAC fault includes predicting a chiller fault with at least one of the single chiller prediction model or the cluster chiller prediction model”. No prior arts have been found to, individually or in combination, teach or suggest the additional limitation in the context of other limitations in the claim. Therefore, claim 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 101, set forth in this Office action
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Devaraju (US 2019/0138939 A1): teaches, in paragraph [0084], to use a multivariate prediction model to detect anomaly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115                                                                                                                                                                                                        




  							/CHUN CAO/                                                                                                     Primary Examiner, Art Unit 2115